993 So.2d 1138 (2008)
Leroy WALDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1562.
District Court of Appeal of Florida, Fifth District.
October 31, 2008.
Leroy Walden, Sanderson, pro se.
No appearance for Appellee.
PER CURIAM.
In his ninth and tenth postconviction appellate filings on his 2001 conviction, Walden appeals the denial of his latest post-conviction filing: a rule 3.850 motion. He also filed in this Court a Petition for a Writ of Certiorari directed to a second order denying his "Motion for Rehearing/Clarification," which this Court treated as a supplemental notice of appeal. These two actions have been consolidated here.
Because Walden appeared to be abusing the legal process, this Court issued a show cause order under State v. Spencer, 751 So.2d 47, 48 (Fla.1999). Walden's response provides no valid reason to allow him continued pro se access to this Court to challenge the underlying conviction. We therefore conclude both his appeal and his petition are frivolous and an abuse of process. See Fillmore v. State, 876 So.2d *1139 634, 635 (Fla. 5th DCA 2004); Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995).
Accordingly, in order to conserve judicial resources, we prohibit Walden from filing with this Court any further pro se pleadings concerning Seventh Judicial Circuit Court Case No. CF-00-2661. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Walden. Any more pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk of this Court is further directed to forward a certified copy of this opinion to the appropriate institution for disciplinary procedures as provided in section 944.09, Florida Statutes (2008).
APPEAL AFFIRMED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
PALMER, C.J., ORFINGER and TORPY, JJ., concur.